Order entered January 8, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-01044-CV

                          RYAN FONTAINE, Appellant

                                         V.

         ESSENCE MASERATI AND EWING HURST, LLC, Appellees

                 On Appeal from the County Court at Law No. 6
                             Collin County, Texas
                     Trial Court Cause No. 006-00419-2020

                                      ORDER

        Before the Court is the January 7, 2021 request of Jennifer Corley, Official

Court Reporter for County Court at Law No. 6, for an extension of time to file the

reporter’s record. We GRANT the request and extend the time to February 8,

2021.


                                              /s/   KEN MOLBERG
                                                    JUSTICE